Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, lines 10: after “spaced apart” insert – from –
Cancel claims 3 – 7 and 14 – 20

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3 – 7 and 14 – 20 directed to Species non-elected without traverse.  Accordingly, claims 3 – 7 and 14 – 20 have been cancelled by this Examiner’s Amendment.

Specification
The Examiner acknowledges the amendment(s) to the abstract and title filed on September 2, 2021. The objection(s) to the abstract and title cited in the previous office action filed on June 2, 2021 is (are) hereby withdrawn.

Claim Objections
Claim 1 contains the following informalities:  Line 10 recites “a plurality of connection lines spaced apart the plurality of signal lines”, which contains an apparent typographical error, and should read “a plurality of connection lines spaced apart from the plurality of signal lines”.  Claim 1 has been amended by the Examiner’s Amendment above to correct the informality.

Reasons for Allowance
Claims 1, 2 and 8 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites, inter alia, that the plurality of first bridge metals are arranged between the plurality of dummy pixels and the first region. This limitation, in combination with the remaining limitations of claim 1, is not anticipated or rendered obvious by the prior art. Claims 2 and 8 – 13 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 2019/0164954 A1) discloses a display device comprising dummy pixels and signal lines around a non-light-emitting region (e.g. figures 1 – 5).
Ryoo et al. (US 9,940,888 B2) discloses a display device comprising signal lines detouring around an opening in the display area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        October 13, 2021